Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments the declaration under 37 C.F.R. 1.132 and remarks submitted April 4, 2022 is acknowledged.
Warning of  Duplicate Claims
Applicant is advised that should claim 7 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of treating neuropathic pain in a spinal cord injury patient comprising administering 2-(2-oxo-4-propylpyrrolidin-1-yl)butanamide (aka. Brivaracetam), wherein the pain is generated by spinal cord tissue caudal to the level of the spinal cord injury, and wherein the neuropathic pain in sympathetically mediated spinal cord injury pain perceived by patient to be below the level of spinal cord injury. The route of administration of  Brivaracetam is not limited (claim1), but particularly for intrathecal administration (claim 7).
The state of prior art. As applicants assessed, Spinal cord injury often result in pain, which include pain below the level of injury. See, paragraph [0004] of the specification. Further, Anti-epileptic drugs are often suggested for treating neuropathic pain, and two of these commercially approved compounds, levetiracetam and brivaracetam, which act by binding to synaptic glycoprotein 2A (SV2A).  However, levetiracetam has been shown to have no analgesic or other benefit in patients with neuropathic pain following spinal cord injury. See, paragraphs [0005] to [0006] of the specification. Furthermore, applicants have argued on the record that: “One skilled in the art cannot possibly have a reasonable expectation of success in making the claimed invention over the totality of the cited references. A clinical trial that failed to treat pain in spinal cord injury individuals as described in Finnerup is the exact opposite of a reasonable expectation of success.” 
The description of claimed invention: working examples, guidance and direction provided in application: Other than further confirmation what have been long suggested in the prior art: SV2A is associated with SCI neuropathic pain, the application provides no working example,  guidance and/or direction particularly related to levetiracetam and brivaracetam and their administration. No rationales are provided as to why the Finnerup experiment is not successful and why the claimed method should be successful in view of Finnerup experiment. The application is completely silent as to the difference among the routes of administration.  
In view of the nature of claimed invention, the state of the prior art, particularly, applicants’ assessment of the prior art, and the written description provided in the specification, one skilled in the relevant art would have not been conveyed that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farina et al. (US 20100125096 A1) in view of Finnerup et al. (“Levetiracetam in spinal cord injury pain: a randomized controlled trial,” Spinal Cord, 2009, Vol. 47, pp 861-867), Siddal et al. (“The efficacy of intrathecal morphine and clonidine in the treatment of pain after spinal cord injury,” Anesth. Analg. 2000, Vol. 91, pp 1493-1498),  Hochman (US 8,722,668 B2), and Klein et al. (WO 2015/110435 A1, IDS).
Farina et al. teach a method of treatment, prevention and/or delay of progression of neuropathic pain comprising administering to patients in need thereof acetam derivatives, particularly, 
    PNG
    media_image1.png
    87
    108
    media_image1.png
    Greyscale
(levetiracetam) and 
    PNG
    media_image2.png
    103
    111
    media_image2.png
    Greyscale
(brivaracetam). See, particularly, the abstract, Fig. 1. Paragraphs [0025] to [0026]. The administration may be realized by those well –known routes of administration. Expressly recited route of administration include oral, parenteral, topical and intrathecal administration. See, paragraph [0028]. The pain to be treated particularly encompass neuropathic pain, such as complex regional pain syndrome, phantom limb thalamic syndrome and spinal syndrome. See, particularly, paragraph [0047], [0050]. The effective amounts are in the range of 0.24 to 4 g per day. See, particularly, paragraph [0010]. 
Farina et al. do not teach expressly the treatment of spinal cord injury patients with pain of sympathetically mediated spinal cord injury pain perceived by patient to be below the level of spinal cord injury, particularly, with intrathecal administration.
However,  Finnerup et al. treated spinal cord injury patients by administering, orally, to spinal cord injury patients Levetiracetam,  or (S)-2-(2-oxopyrrolidin-1-yl)butanamide, in the amount administered was 500mgx2  daily, gradually increased to 1000mg x2 in second week, and 1500 mgx2 in weeks 3-5. Patients were permitted to reduce the final dose to 2000mg to 2500 mg daily if the experienced unacceptable adverse events. The patients includes those who have pain at below level. There are some patients treated with levetiracetam had pain relief of below level pain. Levetiracetam is generally well tolerated during the trial. See, particularly, the abstract, the Method section at pages 862, and the Results section at page 863 bridging to page 864. Finnerup et al. also reveals that it is known in the art that neuropathic pain felt below the level of injury, referred to as below level pain, is a central pain, having different mechanism than neuropathic pain felt at the level of injury. Levetiracetam has been known to bind to a synaptic vesicle protein SV2A in the brain and spinal cord and is thought to act by inhibiting presynaptic neurotransmitter release. It has been shown to increase pain tolerance in human and has been suggested for treating neuropathic pain, including central neuropathic pain. See, the introduction section at page 861. Finnerup et al. concluded that, statistically, the oral administration of levetiracetam did not yield significant improvement for pain relief. See, the discussion section at page 865 bridging to page 866.  Klein et al. teach a method of treating neuropathic pain comprising administering to the patients a composition comprising a synaptic vesicle protein 2A (SV2A) ligand, particularly, levetiracetam and brivaracetam. See, particularly, page 10, lines 1-21, page 32, line 28 to page 33, line 6. Expressly disclosed neuropathic pains include spinal cord injury-associated pain, phantom limb syndrome, etc. See, particularly, page 52, lines 1-10. The composition may be prepared to be administered directly to the nervous system by routes, such as intrathecal. See, particularly, page 49, lines 9-14. Klein et al. further reveals that  “A significant limiting factor in the use of SV2A ligands is tolerability and side-effect profile. For example the effective dose of levetiracetam for partial onset seizures is dosed at 1000 mg, 2000 mg, and 3000 mg, given as twice-daily” , and there is a need in the art to provide an effective treatment with a lower effective dose of levetiracetam and a more favorable side effect profile. See, particularly, page 8, lines 7-20.
Saddle et al. teach a method of intrathecal administration of morphine and clonidine for treatment of pain after spinal cord injury. See, particularly, the abstract. Saddle et al. further reveals that it has been known in the art for using intrathecally administered drug in management of a variety of pain problem, and the intrathecal route has the advantage of delivering an effective drug close to its presumed site of action with minimal systemic side effects. See, particularly, page 1493, the right column. Hochman teaches and claims of treating pain or perception of pain, including those caused by spinal cord injury comprising administering to the subject a composition comprising levetiracetam. See, the claims, particularly, claims 1, 8 (intrathecal administration), 11 (spinal cord injury) and 12 (levetiracetam).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat pain, particularly, pain of low level and perception of pain in spinal cord injury patients by administering to the patients an acetam derivative, such as brivaracetam,  directly to the nervous system, by routes known in the art, such as intrathecal administration.
A person of ordinary skill in the art would have been motivated to treat pain, particularly, pain of low level and perception of pain in spinal cord injury patients by administering to the patients an acetam derivative, such as levetiracetam or brivaracetam, directly to the nervous system, by routes known in the art, such as intrathecal administration because the particular acetam derivatives, as known SV2A ligands, are known therapeutic drugs and are particularly known for treatment of neuropathic pain, such as those caused by spinal cord injury. Further, intrathecal administration has been known to have many advantage over other route of administration in that it delivers an effective drug close to its presumed site of action with minimal systemic side effects. Further, one of ordinary skill would have been motivated to use the intrathecal administration since oral administration yield no significant therapeutic benefit.  It is to be presumed that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. In instant case, it would have been within the skill of ordinary skilled artisan to adapt a more effective delivery method, such as intrathecal administration. As to the particular pain generated from particular site, note, the recitation does not materially affect the actual step of claimed method and a method of treating spinal cord injury patients  would have treated all the pain caused by the spinal cord injury, including those specifically recited herein.   
Response to the Arguments
Applicants’ amendments, remarks and the declaration under 37 C.F.R. 1.132 submitted April 4, 2022 have been fully considered, and found unpersuasive as to the rejections set forth above. The amendments are sufficient to overcome the rejection under 35 U.S.C. 112 (b) as set forth in prior office action.
As to the written description rejection under 35 U.S.C. 112 (a), applicants contend that for written description analysis, there is no need to consider the state of the prior art and there is no need of reduction to practice for a sufficient written description, citing MPEP.2163 II, and  allege that the examiner’s requirement of examples is wholly in consistent with the M.P.E.P. Applicants further contend that paragraphs [0008], [0009], [0010], [0023], [0024], [0026] and [0034] of the specification provide sufficient written description for claimed invention. The arguments are not persuasive. Indeed, there is no per se rule  that a working example or reduction to practice would be required or not for supporting a sufficient written description. It depends on the invention, the technologies involved in the invention. The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). The state of the prior art clearly show the nature and scope of claimed invention, and the complexity and unpredictability of the relevant art. Particularly, in view of the failure of oral administration of Levetiracetam in clinical trial, a working example and reduction to practice would be required for a sufficient written description. 
The declaration under 37 CFR 1.132 filed April 4, 2022 is insufficient to overcome the rejection of claims 1, 5, 7 and 13  based upon improper written description as set forth in the last Office action because: the declaration fails to establish that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The declaration presents working examples showing that brivaracetam is effective for treating neuropathic pain of spinal cord injury. However, the declaration is silent as to the time the working example was carried out, thus, fails to establish that  the inventor at the time the application was filed, had possession of the claimed invention.
Furthermore, the declaration fails to disclose the details of the working examples, which, based on the analysis of the status of the prior art, may be critical for the success of claimed method. Particularly, the declaration does not disclose the route of administration of the drug (brivaracetam). Note, the prior art have suggested that both brivaracetam and levetiracetam are similarly useful for treating neuropathic pains. The application does not distinguish the difference between brivaracetam and levetiracetam. See paragraphs [0009] and [0034].  However, prior art report that oral administration of levetiracetam has been shown to have no analgesic or other benefit in patients with neuropathic pain following spinal cord injury in a clinical trials. Thus, the declaration fails to provide factual support that brivaracetam be effective for the treatment by any route of administrations, nor the intrathecal administration in particular. 
As to the rejection under 35 U.S.C. 103 over Farina et al. (US 20100125096 A1) in view of Finnerup et al., Siddal et al.,  Hochman (US 8,722,668 B2), and Klein et al. (WO 2015/110435 A1, IDS), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant case, the prior art as a whole teach that brivaracetam, as well as levetiracetam, are useful for treatment of neuropathic pain (by various routes of administration), particularly, phantom pain, spinal syndrome (spinal cord injury), and that oral administration of levetiracetam is not effective in clinical trials. Further, it has been known that intrathecal administration is particularly suitable for treating spinal cord injury and is known for various advantages. One of ordinary skill in the art possessing the prior art teachings as a whole, would have been motivated to use the acetam derivatives, particularly brivaracetam, through intrathecal administration, for treating spinal cord related pain. 
As to the remarks about the teachings of Farina et al. (US 20100125096 A1), the examiner notes that Farina reference is a US application and has since matured into US patent 9,125,898 B2. Applicants contend that brivaracetam and levetiracetam, are not the preferred compounds referred and focused on in Farina. The examiner notes that Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, Farina expressly claims brivaracetam and levetiracetam. Thus, the employment of any one of them have been taught by Farina. Further, since every patent is presumed valid (35 U.S.C. 282 ), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935), and  It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950). (See, also MPEP 716.07). In instant case, one of ordinary skill in the art, knowing the failure of oral administration, would as a matter of course making certain experiments and adaptions, such as to use more advanced intrathecal administration.
Applicants’ remarks about Finnerup et al. reference and about clinical trial as prior art have been fully considered, but found untenable. First, as discussed above, Finnerup et al. merely show that oral administration of levetiracetam provide no statistically and clinically significant benefit. The reference provides only the fact and  does not provide conclusive reason of the ineffectiveness. In view of the cited references as  whole, one of ordinary skill in the art would have been motivated to use other route of administration, such as intrathecal administration for delivering an effective drug close to its presumed site of action with minimal systemic side effects. As to the remarks about clinical trials as prior art and the cited case law, Novartis v. West-Ward and OSI v. Apotex. The examiner notes, the cited case laws are not applicable to instant case because they are distinct in that the compounds at issue in the case law are both commercially and clinically successful drugs (Everolimus and Erlotinib). None of the clinical trials, alone, or in combination with other reference, would have suggested or predicted the success. In instant case, no such evidence. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627